DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election with traverse of Group-I (1-25 and 30) in the reply filed on 8/4/2022 is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-25 and 30 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub: 2014/0264459  A1), herein after Choi, in view of Lee et al. (US PGpub: 2013/0240836 A1), herein after Lee.
Regarding claim 11, Choi teaches a patterned silicon substrate-silicon germanium thin film composite structure comprising a silicon substrate having a patterned structure, a silicon germanium buffer layer positioned on the silicon substrate, a silicon germanium/silicon superlattice layer positioned on the silicon germanium buffer layer and a silicon germanium thin film layer positioned on the silicon germanium/silicon superlattice layer, wherein the silicon germanium/silicon superlattice layer comprises silicon germanium layers and silicon layers which are grown alternately (Paragraph [0025]-[0032]).
Choi, perhaps, silicon germanium layers and silicon layers which are grown alternately.
However, it is known in the industry that silicon germanium layers and silicon layers which are grown alternately as evidenced by Lee in FIG. 1-4
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Choi’s patterned silicon substrate-silicon germanium thin film to modify with teachings from Lee such that the patterned silicon substrate-silicon germanium thin film can achieve an improved gate control of the channel.
Regarding claim 12, Choi teaches the patterned silicon substrate-silicon germanium thin film composite structure of claim 1, wherein a crystal plane of the silicon substrate is a (001) crystal plane (Paragraph [0025]-[0032]). 
Regarding claim 13, Choi teaches the patterned silicon substrate-silicon germanium thin film composite structure of claim 2, wherein the patterned structure comprises a pattern having a maximum dimension of not more than 5 m in a direction parallel to the [110] direction of the silicon substrate and having a maximum dimension of not more than 5 m in a direction perpendicular to the [110] direction of the silicon substrate(Paragraph [0025]-[0032]).
Regarding claim 14, Choi teaches the patterned silicon substrate-silicon germanium thin film composite structure of claim 2, wherein the patterned structure comprises a pattern having a maximum dimension of 4.3 m-5 m in a direction parallel to the [110] of the silicon substrate, and having a maximum dimension of 4.3 m-5 m in a direction perpendicular to the [110] of the silicon substrate (Paragraph [0025]-[0032]).
Regarding claim 15, Choi teaches the patterned silicon substrate-silicon germanium thin film composite structure of claim 1, wherein the patterned structure comprises a plurality of patterns being the same or different (Paragraph [0025]-[0032]).
Regarding claim 16, Choi teaches the patterned silicon substrate-silicon germanium thin film composite structure of claim 5, wherein space between upper surfaces of adjacent patterns of the patterned structure is not less than 200 nm (Paragraph [0025]-[0032]).
Regarding claim 17, Choi teaches the patterned silicon substrate-silicon germanium thin film composite structure of claim 1, wherein the pattern in the patterned structure is a square block platform, a cylinder platform, or a truncated cone platform (Paragraph [0025]-[0032]).
Regarding claim 18, Choi teaches the patterned silicon substrate-silicon germanium thin film composite structure of claim 1, wherein the silicon germanium buffer layer has a thickness of 100-400 nm (Paragraph [0025]-[0032]).
Regarding claim 19, Choi teaches the patterned silicon substrate-silicon germanium thin film composite structure of claim 1, wherein the silicon germanium buffer layer comprises 20 wt%-40 wt% germanium (Paragraph [0025]-[0032]). 
Regarding claim 20, Choi teaches the patterned silicon substrate-silicon germanium thin film composite structure of claim 1, wherein the silicon germanium/silicon superlattice layer comprises N silicon germanium layers and N or Ni1 silicon layers, wherein N is an integer from 5-40 (Paragraph [0025]-[0032]).
Regarding claim 21, Choi teaches the patterned silicon substrate-silicon germanium thin film composite structure of claim 1, wherein each silicon germanium layer of the silicon germanium/silicon superlattice layer has a thickness of 5-10 nm(Paragraph [0025]-[0032]).
Regarding claim 22, Choi teaches the patterned silicon substrate-silicon germanium thin film composite structure of claim 1, wherein each silicon layer of the silicon germanium/silicon superlattice layer has a thickness of 5-10 nm(Paragraph [0025]-[0032]).
Regarding claim 23, Choi teaches the patterned silicon substrate-silicon germanium thin film composite structure of claim 1, wherein the silicon germanium layers of the silicon germanium/silicon superlattice layer comprise 20 wt%-40 wt% germanium (Paragraph [0025]-[0032]).
Regarding claim 24, Choi teaches the patterned silicon substrate-silicon germanium thin film composite structure of claim 1, wherein the silicon germanium thin film layer has a thickness of 100-400nm (Paragraph [0025]-[0032]).
Regarding claim 25, Choi teaches the  patterned silicon substrate-silicon germanium thin film composite structure of claim 1, wherein the silicon germanium thin film layer comprises 20 wt%-40 wt% germanium. (Paragraph [0023] , [0025]-[0032])
Regarding claim 30, Choi teaches a strained silicon device comprising the patterned silicon substrate-silicon germanium thin film composite structure of claim 1 (Paragraph [0023]).
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828